Dear Chief Perkins:
Your request  for an Attorney General's opinion has been forwarded to me for research and reply. Specifically, you ask who determines which inmates in your city jail are given the status of trusty.
The answer to this question is determined by who is given the management and control of your city jail. This issue was addressed in Louisiana Attorney General Opinions Number 97-410 and Number 01-246. These opinions come to the conclusion that, "a municipality is vested with the responsibility of the management and control of municipality property which would extend to the city jail, and they must designate who shall provide for the administration."  It is opined that, in the absence of a charter provision stating who is to manage the city jail, it is left to the city council to designate by ordinance who is the keeper or warden of the jail facility. It then follows, that whoever is in charge of the jail is given the authority to make rules for the jail, including how an inmate becomes a trusty.
We trust this answers your question. However, if you should need anything further, do not hesitate to contact this office.
 RICHARD P. IEYOUB ATTORNEY GENERAL
 BY:_______________________________ FRANCES J. PITMAN ASSISTANT ATTORNEY GENERAL
RPI:FJP:sc